State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: December 18, 2014                   519317
________________________________

In the Matter of RAFAEL
   CORTORREAL,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   October 21, 2014

Before:   Lahtinen, J.P., Stein, Garry, Rose and Egan Jr., JJ.

                             __________


      Matthew McGowan, Prisoners' Legal Services, Albany, for
appellant.

      Eric T. Schneiderman, Attorney General, Albany (Julie M.
Sheridan of counsel), for respondent.

                             __________


      Appeal from a judgment of the Supreme Court (Elliot III,
J.), entered November 19, 2013 in Albany County, which dismissed
petitioner's application, in a proceeding pursuant to CPLR
article 78, to review a determination of respondent finding
petitioner guilty of violating certain prison disciplinary rules.

      Petitioner was charged in a misbehavior report with
smuggling and possessing a controlled substance. Following a
tier III disciplinary hearing, he was found guilty as charged.
That determination was affirmed on administrative appeal and this
CPLR article 78 proceeding ensued. Supreme Court dismissed the
petition, and petitioner now appeals.
                              -2-                  519317

      We affirm. We reject petitioner's contention that he was
improperly denied witnesses during his disciplinary hearing.
Inasmuch as the requested witnesses had not previously agreed to
testify and each signed a witness refusal form indicating the
reason for the refusal, petitioner's right to present witnesses
was adequately protected (see Matter of Jamison v Fischer, 119
AD3d 1306, 1306 [2014]; Matter of Tulloch v Fischer, 90 AD3d
1370, 1371 [2011]; Matter of Tafari v Fischer, 78 AD3d 1405, 1406
[2010], lv denied 16 NY3d 704 [2011]). Petitioner's remaining
contentions have been reviewed and are either unpersuasive or
have been rendered academic.

      Lahtinen, J.P., Stein, Garry, Rose and Egan Jr., JJ.,
concur.



     ORDERED that the judgment is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court